Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, line 4, recites “an optional tailgate”.  Examiner does not know how to characterize this limitation.  Is including the tailgate into the apparatus merely suggestive?  Or a requirement?  Examiner will assume the latter but requests clarification from Applicant (note that the phrase “optional tailgate” appears again in line 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 6,612,591).
Claim 1:  Watanabe discloses a self-propelled vessel assembly (Figs. 1-2) comprising a self-propelled vehicle (1) comprising an open-box bed (2) comprising  first/second sidewalls (note lateral walls in Fig. 2), a forward wall (note wall adjacent cab area), an optional tailgate (12), and a floor (note floor upon which D rests), that together define a box volume (see Figs. 1-2), wherein said first sidewall and said second sidewall are opposed to each other (Fig. 2), and said optional tailgate and said forward
wall are opposed to each other (Fig. 1); and a vessel (D) that is reversibly received (Examiner noting that vessel D can be reversibly maneuvered around the truck bed) within said box volume (Figs. 1-2), said vessel having an interior volume (see Fig. 2); and a pump assembly comprising at least one pump (4) positioned on a support structure (6) that is attached to said self-propelled vehicle, said pump assembly comprising at least one conduit (7a/7b/8a/8b) that is in fluid communication with said pump and said interior volume of said vessel (Figs. 1-2).  Watanabe discloses the claimed invention except for disclosing that the support structure can be reversibly attached.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to allow the support structure to be reversibly attached (e.g., to attach on the other—left—side of the truck as seen in Fig. 2 in a reversed/flipped manner), since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
	Claim 4:  Watanabe further discloses that said pump (4) introduces fluid into said interior volume of said vessel through said at least one conduit (4a/4b), and said pump removes fluid from said interior volume of said vessel through said at least one conduit (4a/4b, Examiner noting that pump can be operated bidirectionally, see col. 3, lines 63-65).
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 6,612,591) in view of KR100775358B1 (‘358).
	Claim 2:  Watanabe teaches the previous limitations.  Watanabe is silent about the vehicle being a dump truck.  However, ‘358 teaches a similar truck to Watanabe that is outfitted as a dump truck (see Figs. 1-4).  It would have been obvious before the effective filing date of the invention to incorporate dump truck capabilities as taught by ‘358 into the vehicle of Watanabe to expand its utility to include dumping.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 6,612,591) in view of KR100775358B1 (‘358) and in further view of Thomas (US 7,357,457).
	Claim 3:  Watanabe and ‘358 teaches the previous limitations.  While Watanabe, as modified by ‘358, does not teach a vehicle/truck with a triaxle configuration, such arrangements are known in the art as taught by Thomas (see Figure 1).  It would have been obvious before the effective filing date of the invention to incorporate a triaxle configuration as taught by Thomas into the apparatus of Watanabe as modified by ‘358 in order to accommodate heavier loads.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 6,612,591) in view of You (US20050223767).
	Claim 5:  Watanabe teaches the previous limitations.  Watanabe further discloses that said pump assembly comprises a first pump (4) that comprises a first conduit (8b) that is in fluid communication with said first pump and said interior volume of said vessel (see Figs. 1-2) and which can introduce fluid into said interior volume of said vessel (see Figs. 1-2) and while also disclosing a second conduit (8a) that can be in fluid communication with said interior volume of said vessel does not disclose a second pump that can removes fluid from said interior volume of said vessel.  Watanabe’s single pump is doubly used for both suction and discharge operations; however, as can be appreciated from You, this arrangement can alternately be substituted with two pumps (note single pump, 50/20, in Figure 2 and two pumps, 50, 20 in Fig. 1) to accomplish suction/discharge duties as having two pumps can lessen the wear that would be imposed upon a single pump and increase the lifetime operation of the system.  It would have been obvious before the effective filing date of the invention to utilize a two-pump system as taught by You in place of the single pump arrangement of Watanabe in order to lessen the wear that would be imposed upon a single pump and increase the lifetime operation of the system.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 6,612,591) in view of Nowesco Tank (https://www.amazon.com/Norwesco-45223-Gallon-Horizontal-Water/dp/B001R68H9W/ref=sr_1_1?crid=37JV47J8RHLK1&keywords=horizontal+storage+tank&qid=1650041515&s=books&sprefix=horizontal+storage+tanks%2Cstripbooks%2C131&sr=1-1-catcorr, note date first available under product description is April 1, 2010).
	Claim 6:  Watanabe teaches the previous limitations.  Watanabe does not disclose that said vessel is fabricated from a material comprising plastic; however, Nowesco teaches a suitable vessel made from plastic (note associated question “Is it made from food grade plastic”).  It would have been obvious before the effective filing date of the invention to include a vessel made from plastic as taught by Nowesco in the apparatus of Watanabe as it is both a lightweight and inexpensive material.
	Claim 7:  Watanabe teaches the previous limitations.  Watanabe teaches an open box bed with a longitudinal axis (from front to back) but does not disclose that said vessel is a substantially cylindrical vessel having a longitudinal axis and said longitudinal axis of said vessel and said longitudinal axis of said open-box bed are substantially parallel to each other.  However, Nowesco teaches a vessel which is a substantially cylindrical vessel having a longitudinal axis (note main figure/image of Nowesco and cylindrical vessel with axis from front to back); as arranged in the bed of Watanabe, Nowesco’s longitudinal axis and said longitudinal axis of said open-box bed could be arranged substantially parallel to each other.  It would have been obvious before the effective filing date of the invention to utilize a vessel as taught by Nowesco in the apparatus of Watanabe Nowesco’s vessel has a lower center of gravity and would resist tipping over during use/transport.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746